Exhibit 10.2

SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Agreement”), dated as of June 12, 2020, is made and entered into by and among
OneSpaWorld Holdings Limited, an international business company incorporated
under the laws of the Commonwealth of The Bahamas (the “Company”), Steiner
Leisure Limited, an international business company incorporated under the laws
of the Commonwealth of The Bahamas (including its successors and assigns, “SLL”)
and the other parties identified as “Other Holders” on the signature pages of
this Agreement (each signatory and SLL, a “Holder” and, collectively, the
“Holders”).

RECITALS

WHEREAS, Haymaker Acquisition Corp., a Delaware corporation (“Haymaker”), and
Haymaker Sponsor, LLC, a Delaware limited liability company (the “Sponsor”),
entered into that certain Registration Rights Agreement, dated as of October 24,
2017 (the “Original RRA”);

WHEREAS, on March 19, 2019, Haymaker, the Company, SLL and certain other parties
consummated the transactions contemplated by that certain Business Combination
Agreement, dated as of November 1, 2018 (as amended, the “BCA”), and in
connection therewith the parties to the Original RRA amended and restated the
Original RRA (the “A&R RRA”);

WHEREAS, pursuant to Sections 5.2 and 5.11 of the A&R RRA, the Sponsor made a
distribution of all “Registrable Securities” (as defined in the A&R RRA) held by
it to its direct and/or indirect equity holders and subsequently dissolved;

WHEREAS, in connection with the Sponsor’s distribution of its Registrable
Securities, certain of the Sponsor’s distributees entered into joinder
agreements, pursuant which such distributees entered into the A&R RRA; and

WHEREAS, the Company, SLL and certain other investors (the “Third Party
Investors”) have entered into that certain Investment Agreement, dated as of
April 30, 2020 (as the same may be amended, supplemented or otherwise modified
from time to time in accordance with its terms, the “Investment Agreement”),
pursuant to which, among other things, the Company will issue to SLL and the
Third Party Investors certain common equity of the Company, including common
shares, par value $0.0001 per share, of the Company (the “Common Shares”), and
warrants to purchase Common Shares (the “Warrants”), and in connection with the
closing of the transactions contemplated by the Investment Agreement, the
parties hereto desire to amend and restate the A&R RRA.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the chief executive
officer or principal financial officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

“Affiliate” means, with respect to any person, any other person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.

“Agreement” shall have the meaning given in the Preamble.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 promulgated by the Commission pursuant to the Securities Act.

“BCA” shall have the meaning given in the Recitals hereto.

“Commission” shall mean the Securities and Exchange Commission.

“Common Shares” shall have the meaning given in the Recitals hereto.

“Company” shall have the meaning given in the Preamble.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Form S-1 Shelf” shall have the meaning given in subsection 2.1.1.

“Form S-3 Shelf” shall have the meaning given in subsection 2.1.1.

“Holders” shall have the meaning given in the Preamble.

“Holder Information” shall have the meaning given in subsection 4.1.2.

 

2



--------------------------------------------------------------------------------

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

“Minimum Takedown Threshold” shall have the meaning given in subsection 2.1.3.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus, in the light of the circumstances under which they were made, not
misleading.

“Permitted Transferee” shall mean, in the case of any Holder, a person to whom,
or entity to which, Registrable Securities are transferred by such Holder;
provided, that (i) such transfer does not violate the Company’s governing
documents or (ii) any agreements between such Holder and the Company or any of
the Company’s subsidiaries.

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

“Prospectus” shall mean the prospectus included in any Registration Statement,
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance on Rules 430A or 430B under the Securities Act or any
successor rule thereto), as supplemented by any and all prospectus supplements
and as amended by any and all post-effective amendments and including all
material incorporated by reference in such prospectus.

“Registrable Security” shall mean at any time any outstanding Common Shares
(including Common Shares issuable under the BCA) or any other equity security
(including any Warrants and Common Shares issued or issuable upon the exercise,
exchange or conversion of any other equity security) of the Company held by a
Holder other than any security received pursuant to an incentive plan adopted by
the Company; provided, however, that, as to any particular Registrable Security,
such securities shall cease to constitute Registrable Securities upon the
earliest to occur of: (y) the date on which such securities have been sold,
transferred, disposed of or exchanged pursuant to an effective registration
statement under the Securities Act; and (z) the date on which such securities
cease to be outstanding.

“Registration” shall mean a registration, including any related Shelf Takedown,
effected by preparing and filing a registration statement, prospectus or similar
document in compliance with the requirements of the Securities Act, and the
applicable rules and regulations promulgated thereunder, and such registration
statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Shares are then listed;

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

3



--------------------------------------------------------------------------------

(C) printing, messenger, telephone and delivery expenses;

(D) reasonable fees and disbursements of counsel for the Company;

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(F) reasonable fees and expenses of one (1) legal counsel selected by a majority
in interest of the SLL Investor Holders participating in an Underwritten
Offering.

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Requesting Holder” shall mean any Holder requesting piggyback rights pursuant
to this Agreement with respect to an Underwritten Shelf Takedown.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf” shall have the meaning given in subsection 2.1.1.

“Shelf Registration” shall mean a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Shelf Takedown” shall mean an Underwritten Shelf Takedown or any proposed
transfer or sale using a Registration Statement, including a Piggyback
Registration.

“SLL Investor Holders” shall mean, collectively, SLL and each person or entity
to which SLL makes an assignment of its rights, duties or obligations under this
Agreement pursuant to subsection 5.2.2 hereof.

“Sponsor” shall have the meaning given in the Recitals hereto.

“Subsequent Shelf Registration” shall have the meaning given in subsection
2.1.2.

“Third Party Investors” shall have the meaning given in the Recitals hereto.

“Underwriter” shall mean any investment banker(s) and manager(s) appointed to
administer the offering of any Registerable Securities as principal in an
Underwritten Offering.

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter for distribution to the public.

“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.1.3.

 

4



--------------------------------------------------------------------------------

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405
promulgated by the Commission pursuant to the Securities Act.

“Withdrawal Notice” shall have the meaning given in subsection 2.1.5.

ARTICLE II

REGISTRATIONS

2.1 Shelf Registration.

2.1.1 Filing. The Company shall file, within 30 days of the date of this
Agreement, a Registration Statement for a Shelf Registration on Form S-3, or
shall amend or supplement an already effective Registration Statement on Form
S-3 (the “Form S-3 Shelf”), or if the Company is ineligible to use a Form S-3
Shelf, a Registration Statement for a Shelf Registration on Form S-1 (the “Form
S-1 Shelf,” and together with the Form S-3 Shelf (and any Subsequent Shelf
Registration), the “Shelf”), in each case, covering the resale of all the
Registrable Securities (determined as of two business days prior to such filing)
on a delayed or continuous basis; provided, however, that the plan of
distribution in such Shelf with respect to the resale of the warrants issued
pursuant to the Investment Agreement shall be limited to non-underwritten
transactions in compliance with applicable state securities laws. The Company
shall use its commercially reasonable efforts to cause the Shelf to become
effective as soon as practicable after such filing. The Shelf shall provide for
the resale of the Registrable Securities included therein pursuant to any method
or combination of methods legally available to, and requested by, any Holder.
The Company shall maintain the Shelf in accordance with the terms hereof, and
shall prepare and file with the SEC such amendments, including post-effective
amendments, and supplements as may be necessary to keep such Shelf continuously
effective, available for use and in compliance with the provisions of the
Securities Act until such time as there are no longer any Registrable
Securities. In the event the Company files a Form S-1 Shelf, the Company shall
use its commercially reasonable efforts to convert the Form S-1 Shelf (and any
Subsequent Shelf Registration) to a Form S-3 Shelf as soon as practicable after
the Company is eligible to use Form S-3.

2.1.2 Subsequent Shelf Registration. If any Shelf ceases to be effective under
the Securities Act for any reason at any time while Registrable Securities are
still outstanding, the Company shall use its commercially reasonable efforts to
as promptly as is reasonably practicable cause such Shelf to again become
effective under the Securities Act (including obtaining the prompt withdrawal of
any order suspending the effectiveness of such Shelf), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf in a manner reasonably expected to result in the withdrawal of
any order suspending the effectiveness of such Shelf or file an additional
registration statement as a Shelf Registration (a “Subsequent Shelf
Registration”) registering the resale of all Registrable Securities from time to
time, and pursuant to any method or combination of methods legally available to,
and requested by, any Holder. If a Subsequent Shelf Registration is filed, the
Company shall use its commercially reasonable efforts to (i) cause such
Subsequent Shelf Registration to become effective under the Securities Act as
promptly as is reasonably practicable after the filing thereof (it being agreed
that the Subsequent Shelf Registration shall be an Automatic Shelf Registration
Statement if the Company is a Well-Known Seasoned Issuer) and (ii) keep such
Subsequent

 

5



--------------------------------------------------------------------------------

Shelf Registration continuously effective, available for use and in compliance
with the provisions of the Securities Act until such time as there are no longer
any Registrable Securities. Any such Subsequent Shelf Registration shall be on
Form S-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form. In the
event that any Holder holds Registrable Securities that are not registered for
resale on a delayed or continuous basis, the Company, upon request of a Holder
shall promptly use its commercially reasonable efforts to cause the resale of
such Registrable Securities to be covered by either, at the Company’s option,
the Shelf (including by means of a post-effective amendment) or a Subsequent
Shelf Registration and cause the same to become effective as soon as practicable
after such filing and such Shelf or Subsequent Shelf Registration shall be
subject to the terms hereof; provided, however, the Company shall only be
required to cause such Registrable Securities to be so covered once annually
after inquiry of the Holders unless the Registrable Securities are delivered
pursuant to the BCA in which case the Company shall register such shares as soon
as reasonably possible.

2.1.3 Requests for Underwritten Shelf Takedowns. At any time and from time to
time after the Shelf has been declared effective by the Commission, any SLL
Investor Holder may request to sell all or any portion of its Registrable
Securities in an Underwritten Offering that is registered pursuant to the Shelf
(each, an “Underwritten Shelf Takedown”); provided that the Company shall only
be obligated to effect an Underwritten Shelf Takedown if such offering shall
include securities with a total offering price (including piggyback securities
and before deduction of underwriting discounts) reasonably expected to exceed,
in the aggregate, $10.0 million (the “Minimum Takedown Threshold”). All requests
for Underwritten Shelf Takedowns shall be made by giving written notice to the
Company, which shall specify the approximate number of Registrable Securities
proposed to be sold in the Underwritten Shelf Takedown and the expected price
range (net of underwriting discounts and commissions) of such Underwritten Shelf
Takedown. The SLL Investor Holders representing a majority in interest of the
Registrable Securities participating in such offering shall have the right to
select the Underwriters for such offering (which shall consist of one or more
reputable nationally recognized investment banks), subject to the Company’s
prior approval which shall not be unreasonably withheld, conditioned or delayed.
The SLL Investor Holders may collectively demand three Underwritten Shelf
Takedowns in any 365-day period.

2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Shelf Takedown, in good faith, advise the
Company, the participating SLL Investor Holders and the Requesting Holders (if
any) in writing that the dollar amount or number of Registrable Securities that
the participating SLL Investor Holders and the Requesting Holders (if any)
desire to sell, taken together with all other Common Shares or other equity
securities that the Company desires to sell and all other Common Shares or other
equity securities, if any, that have been requested to be sold in such
Underwritten Offering pursuant to separate written contractual piggyback
registration rights held by any other shareholders, exceeds the maximum dollar
amount or maximum number of equity securities that can be sold in the
Underwritten Offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of such securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such Underwritten Offering, as follows: (i) first, the Registrable Securities
of the SLL Investor Holders; (ii) second, the Registrable Securities of the

 

6



--------------------------------------------------------------------------------

Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Requesting Holder has requested be included in
such Underwritten Shelf Takedown) that can be sold without exceeding the Maximum
Number of Securities; (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), the
Common Shares or other equity securities that the Company desires to sell, which
can be sold without exceeding the Maximum Number of Securities; and (iv) fourth,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (i), (ii) and (iii), the Common Shares or other equity
securities of other persons or entities that the Company is obligated to include
in such Underwritten Offering pursuant to separate written contractual
arrangements with such persons and that can be sold without exceeding the
Maximum Number of Securities.

2.1.5 Withdrawal. The SLL Investor Holders shall have the right to withdraw from
a Shelf Takedown for any or no reason whatsoever upon written notification (a
“Withdrawal Notice”) to the Company and the Underwriter or Underwriters (if any)
of their intention to withdraw from such Shelf Takedown. If withdrawn, a demand
for an Underwritten Shelf Takedown shall constitute a demand for an Underwritten
Shelf Takedown for purposes of subsection 2.1.3, unless either (i) such
withdrawal occurs during a period the Company has deferred taking action
pursuant to Section 3.4 hereof or (ii) the SLL Investor Holders reimburse the
Company for all Registration Expenses with respect to such Underwritten Shelf
Takedown. Following the receipt of any Withdrawal Notice, the Company shall
promptly forward such Withdrawal Notice to any other Holders that had elected to
participate in such Shelf Takedown. Notwithstanding anything to the contrary in
this Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with a Shelf Takedown prior to its withdrawal under this
subsection 2.1.5, other than if the SLL Investor Holders elect to pay such
Registration Expenses pursuant to the second sentence of this subsection 2.1.5.

2.2 Piggyback Registration.

2.2.1 Piggyback Rights. If the Company or the SLL Investor Holders propose to
conduct a registered offering of, or if the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities of the Company, or securities or other obligations exercisable
or exchangeable for, or convertible into equity securities of the Company, for
its own account or for the account of equity holders of the Company (including,
without limitation, an Underwritten Shelf Takedown pursuant to subsection 2.1.3
hereof), other than a Registration Statement (or any registered offering with
respect thereto) (i) filed in connection with any employee stock option or other
benefit plan, (ii) for an exchange offer or offering of securities solely to the
Company’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall give written notice of such proposed
offering to all of the Holders as soon as practicable but not less than five
days before the anticipated filing date of such Registration Statement or, in
the case of an Underwritten Offering pursuant to a Shelf Registration, the
launch date of such offering, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders the opportunity to
include in such registered offering such number of Registrable Securities as
such Holders may request in writing within three days after receipt of

 

7



--------------------------------------------------------------------------------

such written notice (such registered offering, a “Piggyback Registration”). The
Company shall, in good faith, cause such Registrable Securities to be included
in such Piggyback Registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed Underwritten Offering to
permit the Registrable Securities requested by the Holders pursuant to this
subsection 2.2.1 to be included in a Piggyback Registration on the same terms
and conditions as any similar securities of the Company included in such
registered offering and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. The inclusion of any Holder’s Registrable Securities in a Piggyback
Registration shall be subject to such Holder’s agreement to enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering. The Holders, other than SLL Investor Holders and
Third Party Investors, shall have rights to Piggyback Registration under this
subsection 2.2.1 only for so long as (i) the beneficial owner of such
Registrable Securities (with respect to such Holder’s Registrable Securities,
the “Holder Representative”) is a member of the board of directors of the
Company and (ii)(a) the Underwritten Shelf Takedown subject to such Piggyback
Registration includes a roadshow pursuant to subsection 3.1.15 or (b) the
Underwritten Shelf Takedown subject to such Piggyback Registration subjects such
Holders to a lock-up in excess of 45 days from the date of pricing such
offering, and any notice requirement set forth in this subsection 2.2.1 shall,
with respect to such Holders, be satisfied by delivery of such applicable notice
to the applicable Holder Representative in lieu of the applicable Holder.

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders participating in the
Piggyback Registration in writing that the dollar amount or number of the Common
Shares or other equity securities that the Company desires to sell, taken
together with (i) the Common Shares or other equity securities, if any, as to
which Registration or a registered offering has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders hereunder, (ii) the Common Shares or other equity securities, if
any, as to which registration has been requested pursuant to Section 2.2 hereof,
and (iii) the Common Shares or other equity securities, if any, as to which
Registration has been requested pursuant to separate written contractual
piggyback registration rights of other shareholders of the Company, exceeds the
Maximum Number of Securities, then:

(a) If the Registration or registered offering is undertaken for the Company’s
account, the Company shall include in any such Registration or registered
offering (A) first, the Common Shares or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; (B) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (A), the Registrable Securities
of Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1 hereof, pro rata based on the respective number of
Registrable Securities requested be included in such offering (with the
Registrable Securities of all participating SLL Investor Holders taken together
as one Holder), which can be sold without exceeding the Maximum Number of
Securities; and (C) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (A) and (B), the Common Shares
or other equity securities, if any, as to which Registration has been requested
pursuant to written contractual piggyback registration rights of other
shareholders of the Company, which can be sold without exceeding the Maximum
Number of Securities;

 

8



--------------------------------------------------------------------------------

(b) If the Registration or registered offering is pursuant to a request by
persons or entities other than the SLL Investor Holders, then the Company shall
include in any such Registration or registered offering (A) first, the Common
Shares or other equity securities, if any, of such requesting persons or
entities which can be sold without exceeding the Maximum Number of Securities;
(B) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (A), the Registrable Securities of Holders
exercising their rights to register their Registrable Securities pursuant to
subsection 2.2.1, pro rata based on the number of Registrable Securities that
each Holder has requested be included in such Underwritten Offering (with the
Registrable Securities of all participating SLL Investor Holders taken together
as one Holder), which can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), the Common Shares or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (D) fourth, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A), (B) and (C), the Common Shares or other equity securities
for the account of other persons or entities that the Company is obligated to
register pursuant to separate written contractual piggyback registration rights
with such persons or entities, which can be sold without exceeding the Maximum
Number of Securities.

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration or, in the
case of a Piggyback Registration pursuant to a Shelf Registration, the filing of
the applicable “red herring” prospectus or prospectus supplement with respect to
such Piggyback Registration used for marketing such transaction. The Company
(whether on its own good faith determination or as the result of a request for
withdrawal by persons pursuant to separate written contractual obligations) may
withdraw a Registration Statement filed with the Commission in connection with a
Piggyback Registration (which, in no circumstance, shall include the Shelf) at
any time prior to the effectiveness of such Registration Statement.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with the
Piggyback Registration prior to its withdrawal under this subsection 2.2.3.

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, subject
to subsection 2.1.5, any Piggyback Registration effected pursuant to Section 2.2
hereof shall not be counted as a demand for an Underwritten Shelf Takedown under
subsection 2.1.3 hereof.

2.3 Restrictions on Transfer. In connection with any Underwritten Offering of
equity securities of the Company, each Holder agrees that it shall not transfer
any Common Shares (other than those included in such offering pursuant to this
Agreement), without the prior written consent of the Company, during the seven
days prior to and the 90-day period beginning on the date of pricing of such
offering, except in the event the Underwriter managing the offering

 

9



--------------------------------------------------------------------------------

otherwise agrees by written consent. Each Holder agrees to execute a customary
lock-up agreement in favor of the Underwriters to such effect (in each case on
substantially the same terms and conditions as all such Holders).
Notwithstanding the foregoing, with respect to an Underwritten Offering, a
Holder shall not be subject to this Section 2.3 with respect to an Underwritten
Offering unless each shareholder of the Company that (together with their
Affiliates) hold at least 5% of the issued and outstanding Common Shares and
each of the Company’s directors and officers have executed a lock-up agreement
on terms at least as restrictive with respect to such Underwritten Offering as
requested of the Holders. A Holder’s obligations under the second sentence of
this Section 2.3 shall only apply for so long as such Holder (together with its
Affiliates) holds at least 5% of the issued and outstanding Common Shares.

ARTICLE III

COMPANY PROCEDURES

3.1 General Procedures. In connection with effecting any Shelf Registration
and/or Shelf Takedown, the Company shall use its best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended plan of distribution thereof, and pursuant thereto the Company
shall, as expeditiously as possible:

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by any Holder that holds at least five percent
of the Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

3.1.3 prior to filing a Registration Statement or Prospectus, furnish without
charge to the Underwriters, if any, and the Holders of Registrable Securities
included in such Registration, and such Holders’ legal counsel, copies of such
Registration Statement as proposed to be filed, each amendment and supplement to
such Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus included in such
Registration Statement (including each preliminary Prospectus), and such other
documents as the Underwriters and the Holders of Registrable Securities included
in such Registration or the legal counsel for any such Holders may request in
order to facilitate the disposition of the Registrable Securities owned by such
Holders;

3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of

 

10



--------------------------------------------------------------------------------

Registrable Securities included in such Registration Statement (in light of
their intended plan of distribution) may request (or provide evidence
satisfactory to such Holders that the Registrable Securities are exempt from
such registration or qualification) and (ii) take such action necessary to cause
such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be necessary or advisable to enable the
Holders of Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify or take any action to which it would be subject to general service of
process or taxation in any such jurisdiction where it is not then otherwise so
subject;

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement (other than the Warrants issued pursuant to the
Investment Agreement);

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

3.1.8 at least five days prior to the filing of any Registration Statement or
Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus furnish a draft thereof to each seller of
such Registrable Securities or its counsel (excluding any exhibits thereto and
any filing made under the Exchange Act that is to be incorporated by reference
therein);

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

3.1.10 permit a representative of the the SLL Investor Holders, the
Underwriters, if any, and any attorney or accountant retained by the SLL
Investor Holders or Underwriter to participate, at each such person’s own
expense, in the preparation of the Registration Statement, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such representative, Underwriter, attorney or accountant in
connection with the Registration; provided, however, that such representatives
or Underwriters agree to confidentiality arrangements reasonably satisfactory to
the Company, prior to the release or disclosure of any such information;

 

11



--------------------------------------------------------------------------------

3.1.11 obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Offering which the
participating Holders may rely on, in customary form and covering such matters
of the type customarily covered by “cold comfort” letters as the managing
Underwriter may reasonably request, and reasonably satisfactory to a majority in
interest of the participating Holders;

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the
participating Holders, the placement agent or sales agent, if any, and the
Underwriters, if any, covering such legal matters with respect to the
Registration in respect of which such opinion is being given as the
participating Holders, placement agent, sales agent, or Underwriter may
reasonably request and as are customarily included in such opinions and negative
assurance letters, and reasonably satisfactory to a majority in interest of the
participating Holders;

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least 12 months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the Registration Statement which satisfies the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder (or any successor
rule promulgated thereafter by the Commission);

3.1.15 if an Underwritten Offering involves Registrable Securities with a total
offering price (including piggyback securities and before deduction of
underwriting discounts) reasonably expected to exceed, in the aggregate,
$35.0 million, use its reasonable efforts to make available senior executives of
the Company to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter in such Underwritten Offering; and

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Holders.

 

12



--------------------------------------------------------------------------------

3.3 Requirements for Participation in Underwritten Offerings. Notwithstanding
anything in this Agreement to the contrary, if any Holder does not provide the
Company with its requested Holder Information, the Company may exclude such
Holder’s Registrable Securities from the applicable Registration Statement or
Prospectus if the Company determines, based on the advice of counsel, that such
information is necessary to effect the registration and such Holder continues
thereafter to withhold such information. No person may participate in any
Underwritten Offering for equity securities of the Company pursuant to a
Registration initiated by the Company hereunder unless such person (i) agrees to
sell such person’s securities on the basis provided in any underwriting
arrangements approved by the Company and (ii) completes and executes all
customary questionnaires, powers of attorney, indemnities, lock-up agreements,
underwriting agreements and other customary documents as may be reasonably
required under the terms of such underwriting arrangements. Subject to the
minimum thresholds set forth in subsections 2.1.3 and 3.1.15 of this Agreement,
the exclusion of a Holder’s Registrable Securities as a result of this
Section 3.3 shall not affect the registration of the other Registrable
Securities to be included in such Registration.

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than 45 days, determined in good faith by the Company to be necessary
for such purpose; provided that such right to delay or suspend shall be
exercised by the Company not more than two times, which may be consecutive, in
any 12-month period. In the event the Company exercises its rights under the
preceding sentence, the Holders agree to suspend, immediately upon their receipt
of the notice referred to above, their use of the Prospectus relating to any
Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings; provided that any documents publicly
filed or furnished with the Commission pursuant to the Electronic Data
Gathering, Analysis and Retrieval System shall be deemed to have been furnished
or delivered to the Holders pursuant to this Section 3.5. The Company further
covenants that it shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell shares of the Common Shares held by such Holder without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission), including providing any legal opinions. Upon the
request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

 

13



--------------------------------------------------------------------------------

3.6 Other Obligations. In connection with a sale or transfer of Registrable
Securities exempt from Section 5 of the Securities Act or through any
broker-dealer transactions described in the plan of distribution set forth
within the Prospectus and pursuant to the Registration Statement of which such
Prospectus forms a part, the Company shall, subject to the receipt of the any
customary documentation required from the applicable Holders in connection
therewith, (i) promptly instruct its transfer agent to remove any restrictive
legends applicable to the Registrable Securities being sold or transferred and
(ii) cause its legal counsel to deliver the necessary legal opinions, if any, to
the transfer agent in connection with the instruction under subclause (i). In
addition, the Company shall cooperate reasonably with, and take such customary
actions as may reasonably be requested by the Holders, in connection with the
aforementioned sales or transfers; provided, however, that the Company shall
have no obligation to participate in any “road shows” or assist with the
preparation of any offering memoranda or related documentation with respect to
any sale or transfer of Registrable Securities in any transaction that does not
constitute an Underwritten Offering.

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

4.1 Indemnification.

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees)
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus (the “Holder Information”) and, to the extent permitted by law, shall
indemnify the Company, its directors and officers and agents and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the

 

14



--------------------------------------------------------------------------------

statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder expressly for use therein; provided, however, that the
obligation to indemnify shall be several, not joint and several, among such
Holders of Registrable Securities, and the liability of each such Holder of
Registrable Securities shall be in proportion to and limited to the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. The Holders of Registrable Securities shall indemnify
the Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder participating in an offering also agrees to make such provisions as
are reasonably requested by any indemnified party for contribution to such party
in the event the Company’s or such Holder’s indemnification is unavailable for
any reason.

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference

 

15



--------------------------------------------------------------------------------

to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

ARTICLE V

MISCELLANEOUS

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail, telecopy,
telegram or facsimile. Each notice or communication that is mailed, delivered,
or transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail, telecopy, telegram
or facsimile, at such time as it is delivered to the addressee (with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed, if to the Company, to: 770 South Dixie
Highway, #200, Coral Gables, Florida 33146 or by email to
StephenL@onespaworld.com, and, if to any Holder, at such Holder’s address or
facsimile number as set forth in the Company’s books and records. Any party may
change its address for notice at any time and from time to time by written
notice to the other parties hereto, and such change of address shall become
effective 30 days after delivery of such notice as provided in this Section 5.1.

5.2 Assignment; No Third Party Beneficiaries.

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

5.2.2 The Holders may assign or delegate its rights, duties or obligations under
this Agreement, in whole or in part, to (a) in the case of the SLL Investor
Holders, collectively, to up to five Permitted Transferees, provided, however,
that each such Permitted Transferee holds, after giving effect to such
assignment or delegation, at least five percent of the then-outstanding Common
Shares, (b) an Affiliate of such Holder, (c) direct and/or indirect equity
holders of such Holder or (d) any person with the prior written consent of the
Company. No other Holder may assign or delegate its rights, duties or
obligations under this Agreement.

 

16



--------------------------------------------------------------------------------

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders.

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT (I) THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION AND (II) THE VENUE FOR ANY ACTION TAKEN WITH
RESPECT TO THE AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY
IN THE STATE OF NEW YORK.

5.5 TRIAL BY JURY. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

17



--------------------------------------------------------------------------------

5.6 Amendments and Modifications. Upon the written consent of the Company and a
majority in interest of the SLL Investor Holders, compliance with any of the
provisions, covenants and conditions set forth in this Agreement may be waived,
or any of such provisions, covenants or conditions may be amended or modified;
provided, however, that notwithstanding the foregoing, any amendment hereto or
waiver hereof that adversely affects one Holder, solely in its capacity as a
holder of the shares of capital stock of the Company, in a manner that is
materially different from the other Holders (in such capacity) shall require the
consent of the Holder so adversely affected or a majority in interest of the
group of such Holders so adversely affected, as applicable. No course of dealing
between any Holder or the Company and any other party hereto or any failure or
delay on the part of a Holder or the Company in exercising any rights or
remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

5.7 Other Registration Rights. Other than the registration rights conferred in
certain subscription agreements with respect to equity securities of the Company
issued in connection with the closing of the transactions contemplated by the
BCA, the Company represents and warrants that no person, other than a Holder of
Registrable Securities, has any right to require the Company to register any
securities of the Company for sale or to include such securities of the Company
in any Registration Statement filed by the Company for the sale of securities
for its own account or for the account of any other person. Further, the Company
represents and warrants that this Agreement supersedes any other registration
rights agreement or agreement with similar terms and conditions and in the event
of a conflict between any such agreement or agreements and this Agreement, the
terms of this Agreement shall prevail.

5.8 Term. This Agreement shall terminate with respect to any Holder on the date
that such Holder no longer holds any Registrable Securities; provided, however,
that if after such termination, a Holder is issued Deferred Shares (as defined
in the BCA) in accordance with the terms of the BCA, such Deferred Shares shall
be treated as Registrable Securities under this Agreement and such Holder shall
be entitled to all of the rights under this Agreement with respect to such
Deferred Shares. The provisions of Section 3.5 and Article IV shall survive any
termination.

5.9 Holder Information. Each Holder agrees, if requested in writing, to
represent to the Company the total number of Registrable Securities held by such
Holder in order for the Company to make determinations hereunder, including,
without limitation, for purposes of Section 5.8 hereof.

5.10 Adjustments. If, and as often as, there are any changes in the Common
Shares by way of stock split, stock dividend, combination or reclassification,
or through merger, consolidation, reorganization, recapitalization or sale, or
by any other means, appropriate adjustment shall be made in the provisions of
this Agreement, as may be required, so that the rights, privileges, duties and
obligations hereunder shall continue with respect to the Common Shares as so
changed.

[SIGNATURE PAGES FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY: ONESPAWORLD HOLDINGS LIMITED By:   /s/ Stephen Lazarus   Name: Stephen
Lazarus   Title:   Chief Financial Officer SLL: STEINER LEISURE LIMITED By:  
Marc Magliacano   Name: Marc Magliacano   Title:   Vice President and Assistant
Secretary OTHER HOLDERS: ANDREW R. HEYER

/s/ Andrew R. Heyer

HARRIS REID HEYER TRUST By:   /s/ Andrew R. Heyer   Name: Andrew R. Heyer  
Title:   Joint Trustee By:   /s/ Steven J. Heyer   Name: Steven J. Heyer  
Title:   Joint Trustee

[Signature Page to Second Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

HEYER INVESTMENT MANAGEMENT, LLC By:   Andrew R. Heyer   Name: Andrew R. Heyer  
Title:   Authorized Signatory JAMES HEYER TRUST By:   /s/ Andrew R. Heyer  
Name: Andrew R. Heyer   Title:   Joint Trustee By:   /s/ Steven J. Heyer   Name:
Steven J. Heyer   Title:   Joint Trustee STIEFLER TRUST U/T/D 5/31/07 By:  
Jeffrey E. Stiefler   Name: Jeffrey E. Stiefler   Title:   Trustee PETER JUSTIN
HEYER TRUST By:   /s/ Andrew R. Heyer   Name: Andrew R. Heyer   Title:   Joint
Trustee By:   /s/ Steven J. Heyer   Name: Steven J. Heyer   Title:   Joint
Trustee

[Signature Page to Second Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

STEVEN J. HEYER

/s/ Steven J. Heyer

WALTER F. MCLALLEN

/s/ Walter F. McLallen

WILLIAM HEYER TRUST By:   /s/ Andrew R. Heyer   Name: Andrew R. Heyer   Title:
  Joint Trustee By:   /s/ Steven J. Heyer   Name: Steven J. Heyer   Title:
  Joint Trustee THE KATE J HEYER 2013 TRUST, DATED DECEMBER 5, 2013, ANDREW R.
HEYER, AS TRUSTEE By:   Andrew R. Heyer   Name: Andrew R. Heyer   Title:
  Trustee THE DAVID H HEYER 2013 TRUST DATED DECEMBER 5, 2013, ANDREW R. HEYER,
AS TRUSTEE By:   Andrew R. Heyer   Name: Andrew R. Heyer   Title:   Trustee

[Signature Page to Second Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

FUSFIELD FAMILY IRREVOCABLE TRUST By:   /s/ Glenn Fusfield   Name: Glenn
Fusfield   Title:   Authorized Signatory FLUXMAN FAMILY HOLDINGS LLC By:   /s/
Leonard Fluxman   Name: Leonard Fluxman   Title:   Authorized Signatory STEPHEN
B. LAZARUS

/s/ Stephen B. Lazarus

[Signature Page to Second Amended and Restated Registration Rights Agreement]